  Case 18-28803        Doc 42    Filed 07/08/19 Entered 07/08/19 16:16:22           Desc Main
                                    Document Page 1 of 4




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                CASE: 18-28803
TRAVIS AUGUSTINE MARTIN                               CHAPTER 13


Debtor
                                                      Hon. R. KIMBALL MOSIER

              TRUSTEE'S CONTINUING OBJECTION TO CONFIRMATION


         The Standing Chapter 13 Trustee, hereby objects to confirmation based on the following
unresolved issues:
   1. As of July 8, 2019 the Debtor is now $615.00 delinquent for payments owing through June
2019.

   2. The Debtor(s) failed to timely provide the Trustee with copies of their State and Federal
income tax returns for 2018 (see § 521(e)(2)(A)(i), Fed. R. Bankr. P. 4002(b)(2)(B), and Local
Rule 6070-1(c)(2)).

   3. The Debtor(s) failed to file a Declaration of Filed Tax Returns as required by Local Rule
6070-1(c)(3).
  Case 18-28803        Doc 42     Filed 07/08/19 Entered 07/08/19 16:16:22              Desc Main
                                     Document Page 2 of 4




    4. The plan provides for attorney fees greater than $4,000.00, which is the presumptive fee
set by the Court (see, Attorney’s Fees in Chapter 13 Cases, No. 06-50001, slip op. at 4 (Bankr.
D. Utah March 22, 2006)). If counsel is seeking fees greater than $4,000.00, it will require a fee
application that is filed and noticed pursuant to §§ 329 and 330 and Fed. R. Bankr. P. 2016.

    5. The Trustee objects to the Plan because it fails to provide for a monthly plan payment
terms under Part 2.1. The Trustee notes the Plan provides for bi-weekly payments.

    6. The Debtor has requested regular payments to the Trustee will be made pursuant to a
payroll deduction order in Part 2.2. The Debtor should provide the Trustee with a Payroll
Deduction Request Form or provide a sufficient explanation for the payment choice. The Debtor
remains obligated to make ongoing plan payments and is responsible for verifying that the plan
payments are being deducted from their payroll. The Trustee will not submit the motion and
order for payroll deduction until after the case is confirmed. The Debtor must remain current on
ongoing plan payments directly during the confirmation process.

    7. The Debtor(s) have failed to select a method of treatment for income tax refunds in Part
2.3 of the Plan and fails to clearly state the tax years to be contributed.

    8. The Debtor(s) should establish notice of the Plan is proper as the separate certificate of
service has not been filed for creditors listed in Part 3.2. See Federal Rule of Bankruptcy
Procedure 3012 and 4003(d) and Local Rule 2083-2(h)(2) and (j)(2).

    9. The Trustee objects to the Plan because it fails to clearly state the proposed return to
non-priority unsecured creditors under Part 5.1.

    10. The Trustee objects to the Plan because it fails to clearly state the vesting of the property
of the estate under Part 7.1.

    11. The Plan fails to include a required non-standard provision in Part 8.1. See Local Rule
2083-2(f). The Plan fails to include language: The Local Rules of Practice of the United States
Bankruptcy Court for the District of Utah are incorporated by reference in the Plan.
  Case 18-28803       Doc 42     Filed 07/08/19 Entered 07/08/19 16:16:22             Desc Main
                                    Document Page 3 of 4




   12. The Plan fails to include a required non-standard provision in Part 8.1. See Local Rule
2083-2(f). The Debtor(s) have failed to include a statement indicating the applicable
commitment period is 36 months as a below median case or 60 months as an above median case.

   13. As of April 30, 2019, the Debtor has failed to file an order reducing the Court's rulings to
writing from hearing held on February 5, 2019, nor has an order been entered by the Clerk of the
Court. See, U.S. BANKRUPTCY COURT DISTRICT OF UTAH, DOCKET PROCEEDINGS,
MINUTE ENTRY dated February 20, 2019. Debtor's counsel shall appear at the Confirmation
Hearing to account for the delay even after the order deadline was extended.

   14. The plan was not served on all parties-in-interest as required by Fed R. Bankr. P. 2002(a)
and 3015(d).

   15. The Chapter 13 plan does not comply with the best-interest-of-creditors test of § 1325(a)
(4). Based on the assets and debts listed in the statements and schedules, the Trustee has
determined in a hypothetical Chapter 7 case that unsecured creditors would share a total
distribution of approximately $1,287, while the current plan does not propose a
specified return to unsecured creditors.

   16. The Debtor(s) failed to timely file the Domestic Support Obligation Creditor Matrix
containing a complete list of DSO claimant(s) and their address(es) as required by Local Rule
1007-1(b)).

   17. The Debtor(s) must file a certification with the Court that they are current on all
post-petition domestic support obligations.

   18. Schedule A/B fails to accurately state the balance on hand as of the petition date in the
financial account with Chase Bank (account ending in 1202).
  Case 18-28803        Doc 42      Filed 07/08/19 Entered 07/08/19 16:16:22                Desc Main
                                      Document Page 4 of 4




    19. The Chapter 13 plan does not comply with §§ 1322(b) and 1325(a)(5) in that it does not
provide for the following secured claim(s): Verizon Wireless. The Trustee notes that the debt is
listed as secured on Schedule D; however, it appears this may be a lease. If it is a lease, it should
be moved to Schedule G and assumed in the plan.

    20. The Trustee’s objection to an exemption claimed on Schedule C remains unresolved.
The Trustee believes there will be no impact on the return to unsecured creditors, if the objection
is sustained. The Trustee requests a ruling from the court on this issue.

    21. The plan is not feasible in that it is presently projected to require more than 60 months to
make all payments required by the plan.




            THEREFORE, the Trustee has an ongoing objection to the confirmation.

Dated: July 8, 2019                                  LAJ /S/
                                                     LON A. JENKINS
                                                     CHAPTER 13 TRUSTEE


                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Continuing Objection
to Confirmation was served upon all persons entitled to receive notice in this case via ECF Notification
or by U.S. Mail to the following parties on July 08, 2019:


DAVID L. FISHER, ECF Notification
                                                          /s/ Shanna Vagana
